         Case 1:20-cv-04583-MKV Document 74 Filed 07/15/21 Page 1 of 1




July 15, 2021

The Honorable Mary Kay Vyskocil
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

                Re:    Penske Media Corp. v. Shutterstock, Inc., 20-cv-4583 (MKV)

Dear Judge Vyskocil:

        We filed earlier this morning a letter regarding the parties’ settlement process. We wish
to inform the Court that we attempted to file that letter yesterday and experienced difficulties
accessing the Court’s ECF system.


                                                     Sincerely,

                                                     /s/ Cynthia S. Arato

                                                     Cynthia S. Arato
